Exhibit 10.1

October 1, 2006

Mr. William Davis

210 Acacia Terrace

Celebration, FL 34747

Re: Employment Agreement

Dear Bill,

You and Universal City Development Partners, Ltd. d/b/a “Universal Orlando”
(hereinafter referred to as “UO” or the “Company”) have agreed as follows:

 

1. Definitions:

UO includes any subsidiary, or affiliated company or any divisions thereof now
existing or formed at any time after the date of this Agreement; any business
entity which may merge into UO or with which UO may be merged or consolidated;
any business entity which may acquire all or a substantial portion of the assets
or good will of UO; or any business entity which may result from a division or
other reorganization of UO.

 

2. Employment and Services:

 

  a) UO has employed you and you have agreed to perform your exclusive services
for UO upon the terms and conditions hereinafter set forth, and the UO employee
policies and procedures as communicated to you from time to time.

 

  b) You will perform such services as requested from time to time by the
Chairman/CEO, Universal Parks & Resorts (“UPR”), or his duly authorized
representative. Your employment as President & Chief Operating Officer will
commence on December 5, 2006, it being understood that the Chairman/CEO, UPR or
his duly authorized officers may assign you to render your services in different
occupational areas within Universal Orlando, in their sole discretion, provided,
however, that all such services will be consistent and comparable to your
current position. Notwithstanding the foregoing, you shall begin working in a
transitional role with UO’s current President and CEO and other member’s of UO’s
senior management team as of October 2, 2006.



--------------------------------------------------------------------------------

3. Results and Proceeds:

As your employer, UO shall own all rights in and to the results and proceeds
connected with or arising out of, directly and indirectly, your services
hereunder.

 

4. Term; Renewal:

 

  a) The term of this Agreement shall run two (2) years, commencing on
October 2, 2006 and continuing until October 1, 2008.

 

  b) Option: UO shall have the irrevocable option to renew the term of this
Agreement for a period of twenty four (24) months, commencing on October 2, 2008
and continuing until October 1, 2010.

 

  c) In the event the Company exercises its right to renew your employment under
the option provided above, you shall be notified in writing not less than sixty
(60) days prior to the expiration date of the then current term. In the event
the Company does not elect to continue your employment at the expiration of any
term, no special severance consideration is provided. Rather, standard Company
practice (if any) shall apply.

 

  d) You agree and acknowledge that UO has no obligation to renew this Agreement
or to continue your employment after expiration of the term hereunder, and you
expressly acknowledge that no promises or understandings to the contrary have
been made or reached.

 

5. Compensation:

 

  a) Basic Salary: For all your services rendered under this Agreement, UO shall
pay you a salary at an annual rate of no less than $450,000, or at such higher
salary as may be determined by your performance review and the Executive Vice
President, Human Resources, Legal & Business Affairs, UPR. Such higher salary
shall subsequently be deemed the annual rate, commencing on such date as the
Executive Vice President, Human Resources, Legal & Business Affairs, UPR may
determine, for purposes of this Agreement.

 

Page 2 of 6



--------------------------------------------------------------------------------

  b) Such salary shall be payable in equal installments on UO’s regular paydays
during the term, subject to the usual and required employee payroll deductions
and withholdings. UO is not obligated to actually utilize your services, and in
the event it elects not to do so, you shall continue to be compensated under the
terms and conditions of this Agreement unless mutually agreed upon.

 

6. Place and Condition of Employment:

Your principal place of employment, unless otherwise specified, is the Orlando
office of Universal Orlando. However, it is understood that you may be required
to travel to other locations on behalf of Universal Orlando.

 

7. Vacation:

You shall be entitled to vacation with pay under the UO vacation plan. However,
as a material inducement to this agreement, you will be eligible to receive
fifteen (15) days of vacation in your first year of employment and each year
thereafter up to your 15th year whereafter your vacation allotment increases and
caps out at a maximum of twenty (20) days per year. Any unused vacation in your
first year of employment may not be carried over to the following year. In
subsequent years, no more than ten (10) days may be carried over at any one
time.

 

8. Termination:

UO may terminate your services as follows:

 

  a) The Company may terminate this Agreement for cause at any time without
advance notice. “Cause” will include, but not be limited to:

 

  (i) your material failure to perform your duties;

 

  (ii) your material failure to comply with Company policies, including, without
limitation those set forth in the Universal Orlando Code of Conduct, the
Employee Confidentiality and Non-Disclosure Agreement, the Universal Orlando
E-Mail Policy, the Universal Orlando Internet and Computer On-Line Services
Policy and the Universal Orlando Discrimination and Sexual Harassment Policy, or

 

  b) In the event you have suffered a permanent and total disability, which
prevents your performance of your full-time duties under this Agreement, but in
no case, shall such right be exercised until six (6) months from the date of the
commencement of such disablement.

 

Page 3 of 6



--------------------------------------------------------------------------------

9. Benefits:

During the term hereof, and so long as you are not in breach of this Agreement:

 

  a) UO shall reimburse you for your reasonable and necessary business expenses
in accordance with its then prevailing policy (which shall include appropriate
itemization and substantiation of expenses incurred).

 

  b) You shall be entitled to participate in the group insurance benefit plans.

 

  c) You shall be entitled to participate in the UO 401(k) retirement program
upon terms and conditions as developed by UO.

 

  d) You shall be entitled to participate in the UO Executive Incentive Plan
(the “Incentive Plan”) in accordance with the terms of the Incentive Plan, with
a potential payout of $150,000 per fiscal year. However, no specific amount is
guaranteed. In the event UO has terminated this Agreement in accordance with
Section 8(a) above, you will have no right to receive compensation under the
Incentive Plan for any portion of the year in which your termination occurred.

 

  e) You shall be eligible to participate in the Company sponsored “Highly
Compensated Employees” supplemental benefit plan to our 401(k) plan.

You further expressly agree and acknowledge that after expiration of the term
hereunder you are entitled to no additional benefits not expressly set forth
herein, except as specifically provided under the benefit plan referred to
herein and those benefit plans in which you may subsequently become a
participant, and subject in all cases to the term and conditions of each such
plan.

 

10. Assignment of Agreement:

UO may assign this Agreement to any affiliate or successor in interest without
your prior consent. This Agreement is a personal services agreement and may not
be assigned by you.

 

Page 4 of 6



--------------------------------------------------------------------------------

11. Compliance with Policies:

Incorporated herein and made part of this Agreement are the Universal Orlando
Code of Conduct and the Company’s Discrimination and Sexual Harassment Policy.
Compliance with such Policies and Code of Conduct, and any amendments thereto
which you receive, such amendments to be consistent with the tenor of the
current Policies and Codes of Conduct and not in violation of public policy, are
conditions to your continued employment. Any material violation thereof shall
constitute a breach of this Agreement, and shall provide for termination as set
forth in Section 8 above.

In addition to such Policies and Code of Conduct, also incorporated herein and
made a part of this Agreement is the Employee Confidentiality and Non-Disclosure
Agreement. In view of the fact that your position of service to UO is a unique
one of trust and confidence and, as a condition to your employment by UO under
this Agreement, you agree to sign and comply with each of the provisions of such
Employee Confidentiality and Non-Disclosure Agreement.

 

12. Termination of All Previous Agreements:

All prior personal employment service agreements (whether written, oral or
implied) between us, if any, are terminated as of the commencement of the term
of this Agreement.

 

13. Choice of Laws:

This Agreement shall be covered by and construed and enforced in accordance with
and subject to the laws of the State of Florida. Any legal proceeding brought by
either party for enforcing any right or obligation under this Agreement, or
arising under any matter pertaining to this Agreement or the services to be
rendered hereunder, shall be submitted without jury before any court of
competent jurisdiction in the State of Florida. The parties hereto expressly
waive trial by jury.

 

14. Entire Agreement; Modification; Severability:

This Agreement sets forth the entire understanding between us; there are no
terms, conditions, representations, warranties or covenants other than those
contained herein. No term or provision of this Agreement may be amended, waived,
released, discharged or modified in any respect except in writing, signed by the
appropriate party(ies). No waiver of any breach or default shall constitute a
waiver of any other breach or default, whether of the same or any other term or
condition.

 

Page 5 of 6



--------------------------------------------------------------------------------

The invalidity or unenforceability of any provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

Very truly yours,

UNIVERSAL ORLANDO

 

/s/ John R. Sprouls

Executive Vice President Human Resources, Legal & Business Affairs, UPR

JRS:jal

AGREED:

 

/s/ William A. Davis

   

10/30/06

  William A. Davis     Date  

 

Page 6 of 6